Name: Council Decision 2012/36/CFSP of 23Ã January 2012 amending Decision 2010/639/CFSP concerning restrictive measures against Belarus
 Type: Decision
 Subject Matter: politics and public safety;  political framework;  international affairs;  rights and freedoms;  Europe
 Date Published: 2012-01-24

 24.1.2012 EN Official Journal of the European Union L 19/31 COUNCIL DECISION 2012/36/CFSP of 23 January 2012 amending Decision 2010/639/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/639/CFSP concerning restrictive measures against Belarus (1). (2) On 10 October 2011, the Council extended the existing restrictive measures until 31 October 2012 by adopting Decision 2011/666/CFSP (2). (3) In view of the gravity of the situation in Belarus, additional restrictive measures against Belarus should be adopted. (4) The restrictions on admission and on the freezing of funds and economic resources should be applied to persons responsible for serious violations of human rights or the repression of civil society and democratic opposition, in particular persons in a leading position, and to persons and entities benefiting from or supporting the Lukashenka regime, in particular persons and entities providing financial or material support to the regime. (5) Decision 2010/639/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/639/CFSP is hereby amended as follows: (1) in Article 1(1), the following points are added: (e) for serious violations of human rights or the repression of civil society and democratic opposition in Belarus, as listed in Annex V; (f) and persons or entities benefiting from or supporting the Lukashenka regime as listed in Annex V.; (2) in Article 2(1), the following points are inserted: (c) for serious violations of human rights or the repression of civil society and democratic opposition in Belarus, as listed in Annex V; (d) and persons or entities benefiting from or supporting the Lukashenka regime, as listed in Annex V;; (3) in Article 2, paragraph 2 is replaced by the following: 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of such persons listed in Annexes IIIA, IV and V.; (4) in Article 3(1), point (a) is replaced by the following: (a) necessary to satisfy the basic needs of the persons listed in Annexes IIIA, IV and V and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges;. Article 2 The Annex to this Decision shall be added to Decision 2010/639/CFSP as Annex V. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 January 2012. For the Council The President C. ASHTON (1) OJ L 280, 26.10.2010, p. 18. (2) OJ L 265, 11.10.2011, p. 17. ANNEX ANNEX V List of persons and entities referred to in Article 1(1)(e) and (f) and Article 2(1)(c) and (d) Persons Entities